MEMORANDUM OPINION
PER CURIAM.
Petitioner Zake Koljeevic appeals the Board of Immigration Appeal’s (the “BIA”) decision to deny her appeal for relief under the Convention Against Torture.
Upon consideration of the record, the parties’ briefs, and the relevant law, we are not persuaded that the BIA erred in dismissing Ms. Koljcevic’s motion to reopen her petition. The BIA correctly found that Ms. Koljcevic’s motion was untimely and that she failed to show prejudice. Thus, a detailed written opinion by this Court would serve no useful purpose.
The BIA’s decision is AFFIRMED.